REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, as filed in the Supplemental Response on 3/8/2022, the prior art of record does not disclose or render obvious the limitations “based on the determining, forwarding towards the at least one other cell for broadcasting towards the at least one user equipment information comprising at least one information block configured with at least one control message associated with the at least one of system information broadcasting or paging messages broadcasting, the at least one information block comprising at least one of a master information block or a system information block and identifying the at least one beam associated with the at least one user equipment of the cell to perform the offload” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Claims 8 and 16 include analogous limitations from the perspective of a target cell and a user equipment, respectively, and are thus similarly allowable over the prior art of record.  
Claims 3-5, 7, 9, 10, 12, 13, 15, 18, and 20 depend from one of the above allowable independent claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Plicanic Samuelsson et al (US 2016/0007271) discloses a method for providing system information of a cellular communication network using a relaying UE.  However, the forwarded system information does not indicate at least one beam to be offloaded to the relay UE (or any other device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 9, 2022